Citation Nr: 0702843	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-31 268	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for stomach problems 
and rectal bleeding.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
myeloproliferative disorder with polycythemia vera and 
thrombocytopenia.

3.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD), from June 25, 1999?


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

This matter is on appeal from rating decisions by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2003, the veteran was afforded a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  The 
hearing addressed the issue of the veteran's claim regarding 
PTSD.

In March 2004, the Board of Veterans' Appeals (Board) 
remanded the veteran's appeal as to the PTSD claim, and in 
addition remanded other claims over which it has no 
jurisdiction at this time.

On June 1, 2006, prior to the promulgation of a decision in 
the appeal, VA received notification from the appellant 
requesting that his appeal be withdrawn pertaining to the 
issues of entitlement to service connection for Hodgkin's 
disease and entitlement to service connection for groin 
swelling.  Prior to this June 2006 correspondence, however, a 
Substantive Appeal had not timely been filed as to these two 
issues.  Hence, the Board lacks jurisdiction to review a 
withdrawal as to these claims.

The record raises the issue of entitlement to service 
connection for spondylolisthenes (spinal cord compression), 
secondary to a myeloproliferative disorder with polycythemia 
vera and thrombocytopenia.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part. 


FINDINGS OF FACT

1.	The veteran served on active duty from August 1967 to 
February 1970.

2.	On June 1, 2006, prior to the promulgation of a decision 
in the appeal, VA received notification from the appellant 
requesting that his appeal be withdrawn pertaining to the 
claims of entitlement to service connection for stomach 
problems and rectal bleeding, and concerning what evaluation 
was warranted for PTSD, from June 25, 1999.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn this appeal as to the issues of entitlement to 
service connection for stomach problems and rectal bleeding, 
and as to the question what evaluation was warranted for 
PTSD, from June 25, 1999.  Hence, as to these issues, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these claims and they are dismissed.


ORDER

The appeal is dismissed as to entitlement to service 
connection for stomach problems and rectal bleeding, and what 
evaluation is warranted for PTSD, from June 25, 1999.


REMAND

In October 2006, the veteran, through his representative, 
requested a hearing before a Veterans Law Judge, regarding 
the issue on appeal of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for myeloproliferative disorder with polycythemia 
vera and thrombocytopenia.  The representative wrote that the 
veteran was requesting either a videoconference hearing or an 
"in-person" hearing, "whichever is more expeditious."  
Hence, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The RO should schedule either a 
videoconference hearing or a travel board 
hearing for the veteran, whichever is 
more expeditious.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the 



right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b)(6) (2006).





 Department of Veterans Affairs


